Citation Nr: 1236168	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis, and a ruptured low back disc.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in March 2010 when the Board denied the Veteran's claim.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in February 2012, the Court vacated the Board's March 2010 decision and remanded the case to the Board for development consistent with the memorandum decision. 

In August 2012, the Veteran, through his attorney, submitted additional evidence with a waiver of RO consideration.  


FINDINGS OF FACT

1.  In an unappealed August 1989 decision, the RO denied service connection for a back disability, to include history of lumbar myositis and a ruptured low back disc.  

2.  Some of the evidence submitted subsequent to the August 1989 RO decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran and the lay statements are less than credible with regard to the onset of the Veteran's current back disability.

4.  The Veteran's STRs reflect lumbosacral myositis in 1961 which resolved with no complications.

5.  The earliest clinical evidence of record of post-service back pain is in approximately 1989, more than 25 years after separation from service, and reflects a post-service fall with subsequent back pain. 

6.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current back disability causally related to active service. 


CONCLUSIONS OF LAW

1.  Evidence received since the August 1989 RO decision that denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2011)

2.  A back disability, to include chronic residual disability of lumbar myositis, and a ruptured low back disc, was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated. 38  U.S.C.A. §§ 1101, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in February 2006, VA informed the appellant of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The correspondence notified the Veteran that his claim was previously denied because there was no evidence of a claimed back disability related to service.  The Veteran was notified that evidence which he submits must relate to this fact.  Correspondence dated in March 2006 informed the Veteran of the criteria for assignment of an effective date and disability rating in the event of award of service connection.

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was not provided prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  However, the Veteran has not been prejudiced in this regard as the claim was readjudicated thereafter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA and private medical records and correspondence.  Additionally, the claims file contains the statements of the Veteran, and lay statements.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
  
VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).

In the decision below, the Board reopens the Veteran's claim for entitlement to service connection for a back disability.  The Board has considered whether a VA examination is warranted for the reopened claim but finds that it is not.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As is discussed in greater detail below, the STRs are negative for any complaint or finding with regard to sciatica or a ruptured disc, but note pain related to lumbosacral myositis, an inflammation of the muscle.  There is no competent credible evidence which indicates that the Veteran's current back disability may be causally related to active service; to the contrary, the clinical records relate the Veteran's post-service pain to post-service injuries.  In addition, the Board, in the opinion below, finds that the lay statements as to continuity of symptomatology are less than credible.  While the Board must presume that lay statements are credible for purposes of reopening a claim based on new and material evidence, no such presumption is required once the claim has been reopened.  Because there is no competent credible evidence indicating that there may be a relationship between the Veteran's service and current back disability, or credible evidence of continuity of symptomatology, the Board finds that a VA examination is not warranted pursuant to McLendon. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when the Board does not find statements credible.)  


Legal criteria 
New and material evidence

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.  In this regard, however, the Board also acknowledges that the previous Board decision has contained facts taken from medical records.  As facts, they cannot be altered and will be repeated in this decision.

The Veteran avers that he suffers from a back disability, to include chronic residual disability of lumbar myositis, and/or a ruptured low back disc, due to active service.  Historically, an August 1989 RO decision denied the Veteran's claim based on a finding that an impression of symptomatic lumbosacral myositis in service was acute and transitory and not found on examination on discharge from service.  It was also held that there was no evidence of record that a ruptured low back disc, initially demonstrated subsequent to service, was etiologically related to service.  The Veteran was provided notice of the determination and his appellate rights, but did not file a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In January 2006, the Veteran submitted a claim to reopen his claim for service connection for a low back disability.  Rating decisions in June 2006 and May 2007 denied the Veteran's claim, finding that new and material evidence had not been received.  In an October 2007 Statement of the Case (SOC), the RO reopened the Veteran's claim based on new and material evidence having been received, but denied the reopened claim.

Although the RO, in the October 2007 SOC, reopened the Veteran's claim, the Board must also assess whether new and material evidence has been received sufficient to reopen the claim of service connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  

Evidence at the time of the last final denial 

The evidence of record in August 1989, the time of the last final denial, included the Veteran's service treatment records (STRs), and VA medical records and correspondence.

The Veteran's STRs reflect that in January 1961, he complained of gradual onset of pain in the left flank, which radiated from the left flank into the left upper quadrant and down the left side of his back.  The initial impression was pancreatitis.  After approximately 12 days of hospitalization, the final diagnosis was myositis, lumbosacral, etiology undetermined.  (See STR dated February 1961.)  It was noted that there was no history of trauma.

The Veteran's report of medical examination for separation purposes, dated in March 1963, reflects a normal spine upon clinical examination.

VA medical records, dated in February 1989, reflect that the Veteran reported that he fell at work in December 1988 and experienced only minor discomfort at first.  However, in January 1989, the patient had gradually increasing pain which referred to the back of the right leg.  An EMG revealed a right S-1 radiculopathy.  CT and follow up CT myelogram revealed a right L5-S1 herniated disc lesion.  A right L5-S1 semi-hemilaminectomy with discectomy was performed.  

VA medical correspondence dated in March 1989, reflects that the Veteran was status post right L5-S1 semi hemilaminectomy and discectomy in February 1989 and had "done well" following surgery.  He was able to ambulate and was without significant discomfort, although he had some numbness along the right leg and into the right foot.  

Evidence since the last final denial.

The evidence received into the record since the last final denial of service connection consists of VA medical treatment records, private medical treatment records, Social Security Administration records, and lay statements.

Private medical records, dated in February 1989, reflect that the Veteran had a semihemilaminectomy with discectomy at right L5-S1.  This is duplicative of evidence in the claims file prior to the last final denial.

Medical records, dated in June 2000, reflect that the Veteran complained that he had back pain and pain in his right leg since a May 2000 motor vehicle accident.

Private medical records from H.F. health system, dated in August 2000, reflect that the Veteran was involved in a motor vehicle accident in May 2000.  He reported back pains and spasms which started to develop about a month after the accident.

VA medical records, dated in 2000, reflect that the Veteran reported being in a motor vehicle accident in May 2000.  He reported that he was okay for about a month after the accident and then developed pain and spasms.  The records reflect that the Veteran was diagnosed with lumbar radiculopathy and that x-rays revealed minimal osteoarthritic changes and small osteophytes which arise from the vertebral margin.  A CT scan revealed "L5-S1 on the right side either osteophyte or a calcified disc, encroaching [sic] the neural foramen and effacement of the narrow root at this level."  There was no fracture deformity, no spondylolysis, and no spondylolisthesis. (See May 2000 VA records).

Private medical records from H.F. health system, dated in 2004 and 2005, reflect that the Veteran reported having had a laminectomy in 1989 secondary to a herniated disc from a fall.  He also reported that the surgery was due to a "pinched nerve".  He averred that he was better until July 2005, when he experienced pain for no apparent reason.  The Veteran also stated that he had been having intermittent problems, with exacerbation once a year since surgery in 1989.  (See October 2005 H.F. health system records).  He was diagnosed as having low back pain, "seems to be under control right now", and right sciatica.

Social Security Administrative (SSA) records dated in November 2005 and July 2006 reflect that the Veteran had the following impairments: status post lumbar laminectomy at L5-S1 and osteoarthritis of the lumbar spine with nerve root encroachment.  The records reflect that the Veteran fell down stairs in 1988 and began having low back pain radiating down the right leg.  The Veteran averred that the pain in his back and right leg became more intense in January 2006.  Further, he averred that he needed assistance from his spouse with regard to some daily activities.  

In a statement, dated in November 2007, Veteran's sister, D.M., stated that she and her husband drove the Veteran to, and from, the hospital at Selfridge Air Force Base.  She also noted that after the Veteran's separation from service, he complained of, and suffered with, back problems.  She averred that she remembers that he had difficulty standing straight because of the pain in his back.

In a statement, dated in March 2012, D.M. stated that "a couple of weeks" after the Veteran's discharge from service, she witnessed pain on his face and he was holding his back after attempting to move a cooler of beverages.  She also repeated some of her November 2007 statements.

In a statement, dated in November 2007, C.F. wrote that he has been friends with the Veteran since the early 1960s.  He averred that he has witnessed the pain which the Veteran has suffered in his back.

In a statement, dated in March 2012, C.F. stated that the weekend following the Veteran's return from Okinawa, he witnessed the Veteran having difficulty getting out of a boat.  According to C.F., the Veteran, after sitting most of the day, reported that his back was stiff and painful.  C.F. also repeated some of his November 2007 statements. 


Old and new evidence of record considered as a whole

SSA records, some of the VA medical records, and the private medical records are new as they were not previously of record.  However, they are either cumulative or redundant of the evidence of record at the time of the last prior denial.  They do not relate to an unestablished fact necessary to establish the claim.  In addition, they are not material as they do not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Veteran's claim was denied in August 1989 based on findings that lumbar myositis in service was acute and transitory and resolved without residual disability, and that there had been no demonstration that the ruptured low back disc, initially demonstrated years after service, was etiologically related to service.  

The Board will next consider the lay statements.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds, for purposes of reopening the claim, that the statements of D.M. and C.F. provide new and material evidence as to continuity of symptomatology since service and raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.

De Novo analysis of reopened claim

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for a back disability may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board's action in considering the matter de novo as the RO previously reopened and reconsidered the claim on the merits de novo in October 2007 and November 2007.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In addition, as noted above, the Veteran waived RO consideration of the 2012 statements of C.F. and D.M.

The first element of a claim for service connection is that there must be evidence of a current disability.  As noted above, the medical evidence of record reflects that the Veteran has radiculopathy, minimal osteoarthritic changes, and small osteophytes.  Thus, the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran's STRs reflect that in January 1961 he complained of gradual onset of pain in the left flank, which radiated from the left flank into the left upper quadrant and down the left side of his back.  The final diagnosis was myositis, lumbosacral, etiology undetermined.  Hence, the second element for service connection has been met as to lumbar myositis.  The STRs are negative for any evidence of a ruptured low back disc.   

The Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between current low back disability and an in-service disease or injury, has not been met.

There is no competent credible clinical evidence of record that any current back disability is causally related to active service.  In 1961, the Veteran was diagnosed with myositis.  (See STR dated February 1961.)  Dorlands Illustrated Medical Dictionary (31st ed. 2007) defines myositis as an inflammation of a voluntary muscle.  The evidence of record is against a finding that the Veteran has had a diagnosis of myositis during the pendency of his claim.  Moreover, there is no competent evidence of record which reflects that the Veteran's in-service myositis is the etiology for a current back disability.  To the contrary, the Veteran's current back disability is noted to be radiculopathy, minimal osteoarthritic changes, and small osteophytes.

The Board has considered whether there is competent credible evidence of continuity of symptomatology since service, but finds that there is not.  There is no clinical evidence that the Veteran sought treatment for a back disability for approximately 25 years after separation from service.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Veteran's February 1961 STR reflects that the Veteran had no complications from his myositis and that he was discharged to duty after 11 days of hospitalization.  The record reflects that while hospitalized, the Veteran's "symptoms gradually subsided after the application of heat to the lumbosacral area, and after five days of continuous heat to the lumbosacral area and [D]onnatol and low fat diet, the [Veteran] was asymptomatic.  On 1 February he had received maximum benefit from hospitalization and was asymptomatic.  He was discharged from the hospital to return to full duty."  Spine x-rays taken during the Veteran's in-service hospitalization were "entirely within normal limits." 

Subsequent STRs are negative for complaints of the back but reflect other complaints to include hemorrhoids (May 1961), muscle strain of abdominal muscle (June 1981), sprain of right wrist (August 1961), right shoulder injury (February 1962), a sore throat (February 1962), injured nose (October 1962), penis discharge (October 1962), pubic rash (November 1962), cold (December 1962), diarrhea (March and April 1963), and strain in the groin (April 1963).  The Board finds that if the Veteran had had back pain subsequent to his hospital discharge, and while in service, it would have been reasonable for him to have reported it, and sought treatment for it, during service, especially as he sought treatment for numerous other medical conditions as noted above; he did not. 

The Veteran's March 1963 report of medical examination for separation purposes reflects that the Veteran's spine was normal upon clinical examination.  Block 73 which notes significant or interval history reflects that the Veteran had scarlet fever and mumps in childhood, painful left knee in 1960 with no subsequent trouble, occasional sinusitis, occasional cramping legs, hemorrhoidectomy, boils, gonorrhea, and tonsillectomy.  It is negative for back complaints.  Thus, indicating that any back pain was acute and transitory as the Veteran felt no need to report it and "denied" all other problems.

The Board finds it significant that the STRs reflect that in February 1962, the Veteran was practicing the high jump.  The Board finds that if the Veteran had been experiencing low back pain, it would have been reasonable for him to have avoided physical exertion, rather than practice the high jump.

The Board also finds it significant that the STRs reflect that in October 1962, the Veteran was boxing.  The STRs also reflect that in January 1963, the Veteran underwent an examination for boxing and was found to be "ok" to box.  The Board finds that if the Veteran had been experiencing low back pain, it would have been reasonable for him to have avoided physical exertion, rather than box, and for complaints with regard to the back, if any, to have been noted, rather than the Veteran simply medically cleared to box.  

Finally, in a statement received by VA in May 2007, the Veteran asserted that after his hospitalization in service, he returned to training with the track team and ran track indoors and outdoors until his separation from service.  Again, this is evidence against continued back pain in service.

The Veteran's report of medical examination for separation purposes, dated in March 1963, reflects a normal spine upon clinical examination

The Board has considered the lay evidence of record.  As noted above, D.M. averred that a couple of weeks after the Veteran's separation from service, he complained of, and suffered with, back problems.  The Board notes that D.M. is the sister of the Veteran; thus, she has a personal interest in the Veteran's claim.  In addition, C.F. has described his relationship with the Veteran as one of similar to brothers, and thus, he also has a personal interest in the Veteran's claim.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

D.M. notes that the Veteran complained of back pain after moving a cooler of beverages; thus, indicating that he may have injured his back at that time (post service).  Even if D.M. was indicating that the Veteran exacerbated a low back disability which he had incurred in service or this was merely when she noted the pain, the Board finds that the clinical evidence of record is more probative than her lay statement.  Neither C.F. nor D.M. has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, their lay opinions do not constitute competent medical evidence and lack probative value as to the etiology of the Veteran's back pain post service.  They have not been shown to be able to diagnose pain due to a herniated disc, as opposed to other back pain.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

With regard to D.M.'s statement that she drove the Veteran to, and from, the hospital, while he was in service, the Veteran's in service hospitalization is not in dispute.    

Importantly, while both C.F. and D.M. reflect that they have witnessed the Veteran complaining of back pain, neither has acknowledged that the Veteran had a fall at work in 1988 (post-service) which resulted in an injured back and surgery, or that he was in a motor vehicle accident in 2000 which resulted in back pain and spasm.  The Board finds that the clinical records which reflect that the Veteran reported back pain related to a fall in 1988 and a motor vehicle accident in 2000 are more probative and credible than the lay statements; the statements in the clinical records were made for treatment purposes and are contemporaneous to such treatment, as opposed to the lay statements which were made several years after clinical records and were made for purposes of aiding the Veteran in obtaining financial gain.  Moreover, the clinical records are negative for any history of back pain between separation from service and the December 1988 fall.  If the Veteran had pain during that time, as the lay statements indicate, it would have been reasonable for the Veteran to have reported such a history, and for it to have been noted in the clinical records, when the Veteran sought treatment, and surgery, for his back; it is not.

The Board also finds that the Veteran is less than credible with regard to his back disability in service.  In March 2007, the Veteran stated that he was working on an aircraft when he fell backwards and landed on his back in a snow bank.  He reported that he was hospitalized for 30 days with severe lower back pain and a bruised pancreas.  The clinical evidence of record, contemporaneous to the Veteran's service and treatment, does not corroborate the Veteran's version of his in-service injury.  The Veteran's February 1961 STR reflects that he "developed a gradual onset of pain in the left flank.  The pain radiated from the left flank into the left upper quadrant and down the left side of his back, it became progressively worse when it was aggravated by movement. . . . There was no history of trauma."  In addition, the record reflects that he was hospitalized for 11 days, not 30 days.  
The Board finds that the records made contemporaneous to service in 1961 are more credible than a statement made by the Veteran several decades later for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  Importantly, the spine x-rays taken during the Veteran's in-service hospitalization were "entirely within normal limits." 

The earliest clinical evidence of a post-service back disability is in February 1989.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

VA clinical records reflect that the Veteran reported that he fell at work in December 1988 and experienced only minor discomfort at first; however, in January 1989, he had gradually increasing pain which referred to the back of the right leg.  An EMG revealed a right S-1 radiculopathy.  CT and follow up CT myelogram revealed a right L5-S1 herniated disc lesion.  A right L5-S1 semi-hemilaminectomy with discectomy was performed.  The records reflect that, prior to the fall, the Veteran had been "in his usual state of health."  Additional records also note that in December 1988, the Veteran "fell at work, injuring his back, with resultant right leg pain"  The reports are entirely negative for any complaints of, or treatment for, back pain since service.  The Board notes that the records reflect that the pain was noted to be in the right leg.  (The STRs reflect pain in the left flank in service).  

Subsequent to the December 1988 fall, the Veteran had a semihemilaminectomy and discectomy in February 1989.  March 1989 correspondence from Dr. M.B. and Dr. J. M. reflects that the Veteran had done well following his laminectomy and discectomy.  The next clinical evidence of back pain is more than 10 years later, in 2000.  VA records in May 2000 reflect that the Veteran sought treatment for lower back pain and right extremity pain with numbness and tingling since May 1, 2000, the date he was involved in a motor vehicle accident.  The May 2000 records reflect "minimal osteoarthritic changes and small osteophytes arise from the vertebral margins.  There is no fracture deformity.  There is no spondylolysis or spondylolisthesis.  Discus spaces are normal."  A record reflects that the Veteran reported that he had a back operation in 1991 and "[n]ow claims that since the car accident he [has] back pain and pain in the right leg."  The record reflects that after the May 2000 accident, he "started developing numbness".  The Board finds that if the Veteran had had numbness or pain due to service, it would have been reasonable for him to have reported this when he sought treatment, rather than state that the numbness and pain were due to a recent post-service motor vehicle accident.  

An August 2000 VA electronic record of correspondence reflects that the Veteran was "in a motor vehicle accident on May 1. . . . He was okay with no back problems for about a month after this accident.  Then, he said his back started to develop pain and spasm.  He says there is numbness on the top and bottom of his foot on the right outside half of his foot."  Again, the record is entirely negative for any pain since service or due to service, but relates the pain to the post-service motor vehicle accident.

An October 2005 VA record reflects that the Veteran had a "history of low back surgery in February 1989 for a pinched nerve.  Since then, he has been having intermittent problems, usually exacerbation once a year."  Again the report is entirely negative for complaints since service or an injury in service.  Instead, the report notes intermittent problems since 1989. 

Private correspondence from Dr. R.M., dated in November 2005, reflects that the Veteran "fell down the stairs in 1988.  He started having low back pain radiating down the right leg."  The report is entirely negative for any pain since service or that the Veteran may have a current back disability causally related to active service.  To the contrary, the report reflects that the Veteran started to have the pain after his 1988 post-service fall.

SSA records are negative for any complaints of back pain since service, but reflect a herniated disc in 1989, and treatment in 2000 and 2005.

In sum, the evidence of record is negative for clinical evidence that any current back disability is related to active service, to include the Veteran's 1961 myositis.  To the contrary, the clinical evidence associates the Veteran's post-service back disability with a December 1988 fall and/or a 2000 motor vehicle accident.  The clinical records do not discuss, or indicate, that the Veteran's service, or his myositis, is a possible cause of any current back disability.  

In addition, the Board finds that there is no competent credible evidence of record that the Veteran had a continuity of symptomatology since service.  A February 1961 STR notes that the Veteran was asymptomatic upon discharge from the hospital and was returned to full duty.  The complications were listed as "none."  The STRs are negative for any complaints of, or treatment for, back pain for the next two years (the remainder of the Veteran's service) despite numerous other complaints.  The Veteran's March 1963 separation examination reflects that, upon clinical examination, his spine was noted to be normal.  Based on the foregoing, the Board finds that the Veteran's myositis and complaints of lumbosacral pain in service were acute and transitory.  As noted above, the lay statements are less than credible when considered with the record as a whole.  In addition, the Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis, and a ruptured low back disc, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for a back disability, to include chronic residual disability of lumbar myositis, and a ruptured low back disc, is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


